                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-375-GCM-DCK

 UFG HOLDINGS, LLC,                                    )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 JOHN R. HUNTER and                                    )
 DEMAYO LAW OFFICES, LLP,                              )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Nathan A. Huff, concerning Errol King, on August

17, 2021. Errol King seeks to appear as counsel pro hac vice for Plaintiff. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Errol King is

hereby admitted pro hac vice to represent Plaintiff.

         SO ORDERED.


                                         Signed: August 17, 2021




         Case 3:21-cv-00375-GCM-DCK Document 9 Filed 08/17/21 Page 1 of 1
